Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This office action is responsive to the Amendment and Remarks filed 21 April 2022, wherein claims 2 and 3 were canceled. Subsequently, claims 1, 4-10, and 12-15 are pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim as follows
    PNG
    media_image1.png
    682
    737
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    233
    733
    media_image2.png
    Greyscale
thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Applicants have amended the base independent claim as follows
    PNG
    media_image3.png
    177
    725
    media_image3.png
    Greyscale
thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Applicants have amended the base independent claim 1 to require at least one compound of formula D (from canceled claim 3), such that the rejection of claims over Heckmeier et al. (’646), as set forth in paragraph 4 of the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 is rejected as being vague and indefinite when it recites
    PNG
    media_image2.png
    233
    733
    media_image2.png
    Greyscale
; the scope of the protection sought is not clear, especially since claim 1 has been amended to require “at least one compound of each of formulae I-1 and I-2”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation at least one compound of “formula I-2”, and the claim also recites at least one compound of “formula I-2f-1”, which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Amended claim 1 fails to particularly point out and distinctly claim whether the liquid-crystalline medium requires the compound of formula I-2f-1 in addition to the “at least one compound of each of formulae I-1 and I-2”.
Amended claim 1 is rejected as being vague and indefinite when it recites “b) one or more compounds of formula II” (emphasis added); the scope of the protection sought is not clear since there is insufficient antecedent basis for a compound of formula II. Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Amended claim 1 is rejected as being vague and indefinite when it recites
    PNG
    media_image4.png
    169
    722
    media_image4.png
    Greyscale
; the scope of the protection sought is not clear since claim 1 requires “b) one or more compounds of formula II”. Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Amended claim 5 is rejected as being vague and indefinite when it recites 
    PNG
    media_image5.png
    112
    821
    media_image5.png
    Greyscale
; the scope of the protection sought is not clear since claim 1 has been amended to recite 
    PNG
    media_image4.png
    169
    722
    media_image4.png
    Greyscale
 Amended claim 5 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.
Amended claim 10 is rejected as being vague and indefinite when it recites; the scope of the protection sought is not clear since claim 1 has been amended to recite “at least one compound of each of formulae I-1 and I-2”, at least one “compound of formula I-2f-1”, and the compound of formula II-3. Amended claim 10 fails to particularly point out and distinctly claim the process for the preparation of the liquid-crystalline medium of claim 1.

Response to Arguments
Applicant’s arguments filed 21 April 2022, with respect to the rejection of claims over each of Heckmeier et al. (‘646) and Fujimori et al. (‘181), as set respectively forth in paragraphs 4/6/7 and 8 of the previous office action on the merits, have been fully considered and are persuasive.  The aforementioned rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722